Citation Nr: 0533802	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
knees and shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem




INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied a compensable rating 
for left ear hearing loss; and denied service connection for 
hypertension and arthritis in his knees, shoulders, and back.  

The RO issued a rating decision in February 2004 in which it 
granted service connection for hearing loss in the right ear.  
As such, the "issues" section noted above reflects 
bilateral hearing loss.  

An RO decision in July 2004 granted service connection for 
arthritis of the lumbar spine.  No appeal was initiated and 
completed from the July 2004 rating decision as to the rating 
assigned or the effective date of the grant.  Accordingly, 
the benefit sought was granted in full.  See, e.g., Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's December 2004 audiological examination 
(which is the most recent examination and the examination 
that yields the most beneficial scores for rating purposes) 
revealed that he has level I hearing in his right ear and 
level IV hearing in his left ear.  There is no evidence of an 
exceptional pattern of hearing impairment as defined by 38 
C.F.R. § 4.86(b),

3.  There are no elevated blood pressure readings or other 
findings in the service medical records relating to 
hypertension; all blood pressure readings during and within 
one year of service were well within normal limits; 
hypertension is not apparent post-service until decades after 
the veteran's separation from service and there is medical 
evidence or competent opinion linking his current 
hypertension to service.

3.  The veteran complained of knee pain while on active duty 
but there are no findings recorded in the service medical 
records or for many years thereafter that were attributed to 
a chronic knee or shoulder disability, to include arthritis; 
there is no medical or X-ray evidence of a current shoulder 
disability; the only medical opinion addressing the question 
of a nexus between a current disability of either knee and 
service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.87a, Diagnostic Code 6100 (2005).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Service connection for arthritis of the knees and 
shoulders is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2002 RO rating decision; the April 
2003 Statement of the Case; the February 2004, July 2004, and 
January 2005 Supplemental Statements of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for service connection for hypertension and arthritis in his 
shoulders and knees; as well as his claim for a compensable 
rating for hearing loss, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated July 2001, July 2003, October 
2003, November 2004, and March 2005 informed him of the types 
of evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims for service connection for 
hypertension and arthritis in his shoulders and knees; as 
well as his claim for a compensable rating for hearing loss, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in July 2001, prior to the April 2002 RO rating 
decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran's service medical records have been 
obtained and are in the claims file.  As noted above, the RO 
contacted the veteran by July 2001, July 2003, October 2003, 
November 2004, and March 2005 correspondence and asked him to 
identify all medical providers who treated him for 
hypertension, arthritis, and hearing loss.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA audiological 
examinations in August 2001, July 2003, and December 2004.  
He also underwent an orthopedic examination in June 2004.  
The Board finds that these examinations provide sufficient 
findings upon which to adjudicate the issues of entitlement 
to a compensable rating for hearing loss and entitlement to 
service connection for arthritis in his shoulders and knees.  
There is no duty to provide another examination or medical 
opinion.  Id.

Regarding the issue of service connection for hypertension, 
the Board finds that, with no competent evidence of abnormal 
findings in the service medical records or for decades 
thereafter, a medical opinion at this late date would be 
based upon speculation.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard to 
service connection claims on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from August 1962 to 
December 1965.  He became service connected for left ear 
hearing loss by way of a December 1966 RO rating decision.  
Service connection, with a noncompensable rating, was 
effective December 18, 1965.  

The veteran filed the current claim in October 2000.  He 
claimed that his hearing loss was due to excessive noise 
exposure in the form of rifles, tanks, explosives (TNT), etc.  
The veteran asserted that a 10% loss of hearing was noted on 
his separation examination.  He further contended that "It 
was continually noted on my physicals that my blood pressure 
was high."  The veteran also claimed that the arthritis in 
his shoulder and knees was directly due to the training he 
went through in the service.  Specifically, he noted that he 
performed numerous forced marches and running while wearing 
extremely heavy backpacks.  The veteran added that his 
doctors have indicated that his arthritis "could have been 
due to the abuse incurred while in the service or at least a 
contributing factor to the deterioration of those affected 
areas."  



Hearing loss
Post service evidence includes reports of three VA 
audiological examinations dated August 2001, July 2003, and 
December 2004.  Pure thresholds levels at 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz and speech recognition 
scores were measured as follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
August 2001		10  25  55  55   36    100		10  50  
60  65   46    88
July 2003		10  25  55  55   36    100		10  50  60  
65   46    88
December 2004	15  45  55  55   43      96        	20  55  70  
70   54    80 	

Hypertension
The service medical records do not reveal any findings 
attributed to hypertension.  The veteran's blood pressure 
reading at his April 1962 induction examination was 110/60 
(his weight was 166 pounds).  At his December 1965 separation 
examination, his blood pressure again read 110/60 (he still 
weighed 166 pounds).  These were the only blood pressure 
readings recorded during service.  

The veteran underwent an October 1966 VA examination in which 
his blood pressure was measured at 100/56.  Examination of 
the cardiovascular system was normal.  

The first evidence of high blood pressure is dated February 
1987.  At that time, he had a blood pressure reading of 
130/90 (his weight was 214 pounds).  A February 1998 
treatment report shows that the veteran's blood pressure was 
180/90.  The diagnosis was hypertension.  An October 2000 
note included a finding that the veteran did not want to use 
blood pressure medication at that point in time.  Instead, he 
wanted to work on reducing his weight (his weight was 222.8 
pounds) and increasing his amount of exercise in an attempt 
to bring his blood pressure down.    

An April 2004 report (for unrelated treatment) revealed the 
veteran's blood pressure to still be "a bit high" at 
159/87.  By June 2004, it had decreased somewhat but was 
slightly above his goal.  

Arthritis
The veteran's service medical records reveal that he 
complained of a stiff left knee in September 1962.  It was 
treated with 20 minutes in a whirlpool and an Ace bandage.  
Once again in May 1963, the veteran complained of pain in his 
left patellar region.  He was treated with hot soaks for four 
days; and he was instructed to return if there were no 
results.  There are no further findings attributed to a knee 
disability, nor were there any findings attributed to a 
shoulder disorder.  The veteran's separation examination, 
including clinical evaluation of his upper and lower 
extremities, and the musculoskeletal system was normal, other 
than a crescent scar on the left knee.  

The veteran underwent an October 1966 VA examination in which 
the examination of the musculoskeletal system was normal.  

The veteran's post service medical records list dates on 
which he sought treatment for knee pain.  He first noted 
right knee pain in July 1987 and August 1987.  He sought 
treatment for right knee pain again in December 1990, and he 
continued to seek treatment through September 1994.  

The veteran underwent a VA examination in June 2004.  The 
clinician thoroughly reviewed the veteran's claims file and 
noted that there was no indication of any shoulder problems 
during service, but that there were complaints of pain in his 
left knee.  The veteran reported that he has worked as a car 
salesman for the past 12 years and that his job does not 
require any lifting, carrying, or assistive devices.  He is 
able to stand, sit, or walk when necessary.  He denied taking 
any medication for his knees and shoulders.  He also stated 
that his shoulders do not cause him any pain.  Instead, he 
reported that the pain is between his shoulder blades, mid 
scapular region, medial border of the scapula, bilaterally, 
and in the cervical spine.  The pain is described as a 
generalized ache.  He reported that there is stiffness in the 
day, but once he gets loosened up, it disappears.  It rarely 
lasts all day.  He described the pain as 1/5.  Sometimes it 
becomes moderate, but most of the time, he does not feel it 
at all.  He denied any numbness, tingling, tremors, or 
weakness in the upper extremities except for what has already 
been diagnosed as carpal tunnel syndrome.  He has gone to 
chiropractors in the past and that has helped.  Now he uses a 
vibratory message, which also helps.  He denied any loss of 
work.  He denied any instabilities, traumas, or falls.  

The veteran also reported pain in his knees with repetitive 
movement.  He denied any instability in the knees, though he 
stated that he gets a pain sensation that forces him to want 
to buckle the knee and get off of them.   He said that it 
does not truly buckle.  The knees do not swell.  He does not 
use crutches, a cane, a brace, or any other assistive devices 
and he has not undergone any therapy.  The veteran further 
stated that his knees are always tender on the front anterior 
portion underneath the kneecap.  He denied any trauma, 
injurious episodes, dislocations, or subluxations.  He stated 
that the right knee pain is slightly greater than the left 
and is estimated to be 2/10.  

Upon examination of the knees, the clinician noted no 
swelling, deformity, or discoloration.  He had full, pain 
free, flexion and extension.  He had a negative Lachman's 
sign, a negative anterior drawer sign, bilaterally, and 
negative varus and valgus stress testing at zero and 30 
degrees with firm end points in all ligamentous testing, 
bilaterally.  It was further reported that the veteran had a 
negative McMurray's click test bilaterally, although he did 
have palpable pain to the infrapatellar tendon insertion site 
that reproduced his pain.  He had no grinding, clicking, 
popping with motion, or peripatellar pain in the medial and 
lateral facts bilaterally.  There were no intraarticular 
effusions noted.  

Examination of the shoulders revealed total elevation to 180 
degrees, internal external rotation of 90 degrees 
bilaterally, all actively and passively with abduction to 180 
degrees actively without pain.  There were no instabilities 
in the shoulder.  Motor sensory and vascular examinations and 
strength were all noted to be 5/5 with a negative Hockin's 
test, a negative apprehension sign and a negative sulcus 
test. 

The clinician diagnosed the veteran with bilateral 
infrapatellar tendonitis with early osteoarthritis.  It was 
noted that x-rays of both knees were normal.  It was the 
examiner's opinion that this diagnosis was not related to any 
service connected disability.  The clinician observed that 
the veteran had an overuse type injury that was very common 
and not associated with trauma.  He added that "I find that 
it is not at least likely as not that this is related to the 
service."  It was also reported that the veteran's shoulders 
were normal.  The examiner indicated that what the veteran 
reported as shoulder pain was actually rhomboid muscular 
strain, along with chronic cervical and thoracic strain.  The 
clinician concluded that "the rhomboid strain is less likely 
or not caused by any service-connected injury.  The shoulder, 
I find totally normal."  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Hearing loss
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.).

Applying the criteria found in 38 C.F.R. 4.87 at Table VI to 
the veteran's December 2004 audiological examination (which 
is the most recent examination and the examination that 
yields the most beneficial scores for rating purposes); the 
results yield a numerical designation of I for the right ear 
(between 0 and 41 average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).  The 
examinations yield a numerical designation of IV for the left 
ear (between 50 and 57 average puretone decibel hearing loss, 
with between 76 and 82 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability evaluation under 
Diagnostic Code 6100.  Accordingly, the Board can only 
conclude that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  Hence, a compensable rating for the 
veteran's bilateral hearing loss is not warranted at this 
time.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Hypertension
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that the service medical records contain only 
two blood pressure readings.  These occurred at his April 
1962 induction examination and at his December 1965 
separation examination.  On both occasions, the veteran's 
blood pressure was 110/60, which is well within normal 
limits.  As such, there is no indication that the veteran had 
high blood pressure during service.  There are no findings in 
the service medical records that are attributed to high blood 
pressure or hypertension.  The veteran underwent a VA 
examination in October 1966 and his blood pressure was 
measured at 100/56.  Again, the reading was well within 
normal limits.  

The first evidence of high blood pressure is dated February 
1987 (more than 21 years after service).  At that time, he 
had a borderline-high blood pressure reading of 130/90.  He 
was not diagnosed with hypertension until February 1998 (more 
than 32 years after service) when his blood pressure was 
measured at 180/90.  The Board notes that the veteran had 
gained approximately 56 pounds since he separated from 
service, and that he did not want to take blood pressure 
medication at that time.  Instead he made an attempt to lose 
weight and exercise in order to lower his blood pressure.    

The Board notes that there is no medical evidence that the 
veteran had high blood pressure while he was in service or 
within one year of service.  There is also no medical 
evidence of a diagnosis of hypertension within one year of 
service.  High blood pressure readings were not noted until 
21 years after service, and there was no diagnosis of 
hypertension until 32 years after service.  Furthermore, the 
clinicians who recorded these readings and made the diagnosis 
of hypertension failed to find that the results were related 
to service.  

The Board finds that, with no evidence of hypertension during 
service or for decades after service, and with no nexus 
opinion linking a current diagnosis of hypertension to 
service, service connection for hypertension is not 
warranted.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Arthritis 
The Board notes that there are no findings in the service 
medical records, or within one year of service, that are 
attributed to arthritis.  There were two occasions where the 
veteran complained of pain in his left knee (September 1962 
and May 1963).  On both occasions, there was minimal 
treatment (hot soaks, Ace bandage) without any follow up.  
There were no findings attributed to any shoulder disability.  
His December 1965 separation examination was normal except 
for a scar on the left knee (etiology unknown).  The veteran 
underwent another VA examination in October 1966, which was 
entirely negative for any pertinent abnormal musculoskeletal 
findings.  

The post service evidence revealed that he sought treatment 
for his right knee in 1987, and again beginning in December 
1990.    

The veteran underwent a VA examination in June 2004 and the 
clinician noted the veteran's complaints of knee pain in 
service.  The veteran reported pain in both knees with 
repetitive movement but denied taking any pain medication.  
He stated that the right knee pain is slightly greater than 
the left and is estimated to be 2/10.  

The clinician diagnosed the veteran with bilateral 
infrapatellar tendonitis with early osteoarthritis and noted 
that x-rays of both knees were normal.  He explained that the 
veteran has an overuse type injury that is very common and 
not associated with trauma.  As a result, he found that the 
veteran's knee pain was not related to any service connected 
disability.  

The clinician also noted the lack of any shoulder complaints 
while the veteran was in service.  At the examination, the 
veteran stated that his shoulders do not cause him any pain.  
Instead, he reported that the pain was between his shoulder 
blades and in the cervical spine.  This pain usually goes 
away after he gets "loosened up."  He described the pain as 
1/5.  Sometimes the pain becomes moderate, but most of the 
time, he does not feel it at all.  
 
Upon examination, the clinician found no abnormalities.  He 
stated that the pain that the veteran feels is a rhomboid 
muscular strain along with chronic cervical and thoracic 
strain.  He opined that the rhomboid strain is "less likely 
or not" caused by any service-connected injury.  The 
physician found the examination of the shoulders was normal.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In the absence of medical evidence of a current shoulder 
disability, and with the most recent VA examination 
specifically ruling out a diagnosis of a disability of either 
shoulder, the Board finds that service connection is not 
warranted.  Id.

As to a knee disorder, there is no medical evidence of a 
nexus between a current diagnosis of a knee disability and 
any incident of or finding recorded during service.  The only 
competent opinion that addresses the contended causal 
relationship, while using somewhat awkward phraseology but 
when read in its entirety, clearly weighs against any such 
nexus.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for arthritis of the knees and 
shoulders must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.



ORDER

Entitlement to an increased (compensable) rating for hearing 
loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis of the knees 
and shoulders is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


